DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed; for example, but not limited to: “Display Device with uniform reflectance”. 

Claim Rejections - 35 USC § 112
Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and the specification (page 2, paragraph 1) recite “ the pattern layer of the pattern film includes a same stacked structure as the stacked structure defined by the pixel circuit of the display panel”; this is contradicted by the drawings which show a pattern layer (PL, as identified by specification) consisting only of a dye on an adhesive layer. The pixels are part of the display module below it. The specification also recites a second film (FL-2) between the display panel (module) and the window. This is also contradicted by the drawings which show FL-2 as the bottom substrate below the display panel. One is not enabled to construct the claimed proposed invention as worded with the elements as identified in the specification.  
Therefore, claim 1 and its dependent claims 2-14, which include all the elements of claim 1, cannot be examined until corrections are made.
Claims 17-18 are further rejected because the specification does not enable this embodiment.
 Claims 17-18  recite a pattern layer with sub-patterns as shown in figures 9-10, see specification page 28. 
But claims 17-18 depend on claim 15 which requires the pattern layer(including the sub-patterns) to be between the display and the window. This is not possible because the dummy elements shown in figures 9-10 are alongside of the functional display panel not between it and the window. Therefore, one is not enabled to construct the proposed invention of claim 17 based on the specification and its dependencies. Claims 17-18 cannot be examined until this is corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second film with first and second areas  with a pattern film on it…and a pattern layer with the same structure as the pixel layer, as claimed,   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The second film is identified in the specification as FL2 which is only shown in figure 9. The same substrate is shown as FL1 in figures 10-13, which is correct? If FL1 is correct, where is FL2?.FL-2 is not shown in the claimed location.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
-----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakura et al (US PG Pub. No. 2013/0001610).
Regarding Claim 15, Iwakura discloses, at least in figure 1: a display device (figure 1) comprising: a display panel (2 10, ¶ [0019]) comprising a display area (1a, ¶ [0024], line 2) at which an image is displayed (¶ [0012]) and a bezel area (1b, ¶ [0024], line 1) which is adjacent to the display area (1a);  10a window(20, ¶ [0054]); and a pattern film (12, 13, ¶ [0019], line 4) between the display panel (2-10) and the window(20), the pattern film comprising: a first film (12) comprising a transmission area corresponding to the display area (1a) of the display panel (2-10), and a pattern layer (13, ¶ [0026], line 1) on the first film (12) and corresponding to the bezel area(1b) of the 15display panel (2-10), wherein a reflectance of external light incident to the display device (2-10) at an area corresponding to the display area (1a) of the display panel (2-10) is equal to a reflectance of external light incident to the display device at an area corresponding to the pattern layer (13) of the pattern film (12/13)(Paragraph [0024])(Paragraph [0063] discloses that the reflectivities are equal..
Regarding Claim 16, Iwakura discloses: wherein the display panel (2-10) further comprises: a second film (5,¶ [0022], line 3) corresponding to the display area (1a) and the bezel area (1b), and a pixel (11 includes the elements of a pixel) on the second film (5) , the pixel comprising a pixel circuit (electrodes 7 and 10) and a light 36 LO-201812-213-1-USO LO-290101-US HAA0683USemitting layer (9¶ [0023], line 2), the pixel circuit defining a stacked structure (see fig. 1), and the pattern layer (12/13) comprises a first sub-pattern layer having a same stacked structure as the stacked structure defined by the pixel circuit (all of the layers are the same all way across the device)..  
Regarding Claim 19, Iwakura discloses: further comprising a polarizing film (15, ¶ [0062]) between the window (16) and the pattern film (pattern layer 12/13) wherein a planar area of the polarizing film (15) is equal to a planar area of the window (16)( the region of 16 above the sealant 14 cannot be considered a window since light would be blocked by the sealant).  
Regarding Claim 20, Iwakura discloses in figure 1: wherein the display panel (2-10) further comprises a plurality of dummy pixels each comprising a dummy pixel circuit and a dummy light emitting layer (46), the pixel of the display panel (2-10) corresponds to the display area (1a) of the display panel, and  37 LO-201812-213-1-USO LO-290101-US HAA0683USthe plurality of dummy pixels correspond to the transmission area (12) and the pattern layer (13) of the pattern film(12/13). As disclosed in paragraph [0024], the dummy area (1b) contains the same elements as in 1a, including electrodes and light emitting layer constituting pixels.
-----------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879